DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-19, 21, 23-26, and 38-39 are canceled. Claims 20, 22, 27-37 are pending. Amendment has overcome rejections under 35 USC 112(b). Amendment has overcome rejections over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Gunther (US6423296) under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Ivkov (US 20150320862). Dabre and Girod are cited in the IDS dated April 23, 2018. 

Dabre discloses preparing an aqueous solution (basic solution) comprising at least one base [0017], [0034-35] and at least one oxidant [0017], [0036-37], [0054] and preparing an aqueous solution comprising at least one iron salt and another iron salt which is different from the at least one iron salt [0014-16], [0025-27], [0037], [0054] and in a lower concentration [0036], [0049]. Dabre discloses mixing the aqueous solution containing the Fe salts and the basic solution containing an oxidant [0017] to form nanoparticles comprising iron oxide [0041].
Dabre discloses that the solutions may contain organic compounds, surfactants, or polymers as additives [0037-38], and Dabre discloses that a coating of the nanoparticles may comprise materials such as dextran or chitosan [0046], both of which are polymers with sugar residues, thereby disclosing embodiments in which at least one hydrophilic stabiliser bonds to the iron oxide. As Dabre discloses that water or mixtures of water and organic material are the typical solvents [0037], it would have been obvious to one of ordinary skill in the art that the hydrophilic stabilisers and other additives are provided as an aqueous solution to the aqueous solution mixture of iron salts, base and oxidant. Dabre discloses isolating the nanoparticles after tempering the salt, base, oxidant mixture [0045-46]; therefore, it would have been obvious to one of ordinary skill in the art to mix the solution containing the additive after the nanoparticles are precipitated and the salt solution is mixed with the solution of a base an oxidant. Adding such components allows the nanoparticles to be dispersed (isolated, monodispersed) [0045-46], [0049].
2 is precipitated in a basic (alkaline) solution then oxidized [0009]; however, Dabre is silent on intermediate products such as Fe(OH)2 in synthesizing the nanoparticles in the process disclosed by Dabre. The present disclosure indicates that iron oxide is obtained by mixing a solution of iron salts and a solution of a base and oxidant (page 4 lines 13-15). Considering Dabre's disclosure that Fe nanoparticles are known to be formed by oxidizing a Fe(OH)2 precipitated in a basic solution and the chemical similarities between the process disclosed by Dabre ant eh present disclosure,, the process of mixing a solution containing iron salts with a solution containing a base and an oxidant disclosed by Dabre would be expected to meet the claimed limitation of precipitating Fe(OH)2 then oxidizing the precipitates.
Though Dabre is silent on the number of cores forming a nanoparticle. The shape and degree of aggregation are properties of the nanoparticles dispersion that are inseparable from the process of making and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given Dabre's disclosure of isolated [0045-46] and monodispersed [0049] nanoparticles the process disclosed by Dabre would be expected to result in a dispersion meeting the claimed limitation of dispersed single-core nanoparticles.
Dabre discloses that mixing takes place in a T or Y piece mixer, but Dabre does not identify the mixer as a micromixer. 
Girod teaches a method for continuously producing magnetic iron oxide nanoparticles by precipitating iron salts in an ammonium hydroxide (basic) solution with carboxydextran (stabiliser with sugar residues) (Page 163 Introduction last paragraph, pages 163-164 Materials and Methods section). Girod specifically teaches mixing the solution containing the iron salt with 
Both Dabre and Girod teach continuously producing iron oxide nanoparticles from iron salt and a basic solution, and the generic mixer disclosed by Dabre must be sized to some extent.
In order to practice the method disclosed by Dabre, it would have been necessary for one of ordinary skill in the art to size the mixer disclosed by Dabre to some extent. In sizing the mixer, it would have been obvious to one of ordinary skill in the art to use a micromixer, which Girod teaches is appropriate for mixing a salt solution with a solution comprising a base for producing the same type of product (iron oxide nanoparticles).
While Dabre discloses organic compounds, surfactants, or polymers as additives [0037-38], and Dabre and Girod both disclose stabilisers comprising sugar residues (dextran and chitosan Dabre [0046]), Dabre does not disclose the hydrophilic stabiliser comprises a substance selected from the group consisting of glvcosidic flavonoids, quercetin, tannin, lignin, bisphosphonate, and polymers with more than 3 histidine residues; wherein the hydrophilic stabiliser has at least one residue which bonds to the iron oxide; the at least one residue is linked to a hydrophilic polymer; and the at least one residue is selected from the group consisting of a phenol residue, a histidine residue, and a sugar residue.
Ivkov teaches forming iron oxide nanoparticles through reacting salts in solution and precipitating the particles [0050-52]. Ivkov teaches a reactant solution comprising a base [0043] which is mixed with a reactant solution comprising an iron salt [0042]. Ivkov teaches coating the nanoparticles with surfactants [0041], [0050-51] which would by definition stabilise the nanoparticles in the medium surrounding the nanoparticles. Ivkov teaches dextran and chitosan as alternatives to polysaccharides (further specifying starch and carbohydrates) or polyaminoacids [0054], and Ivkov teaches the polyaminoacid polyhistidine either alone or in combination with a hydrogel as a specific coating material [0053]. Polyhistidine is by definition a 
Both Dabre and Ivkov teach forming iron oxide nanoparticles through precipitation involving solutions of iron salts and a base.  Dabre discloses targeting tumors for hyperthermia treatment as a use for the iron oxide nanoparticles [0002].
It would have been obvious to one of ordinary skill in the art to substitute polyhistidine for the dextran or chitosan disclosed by Dabre as stabilsing material because Ivkov teaches polyhistidine as appropriate coating material for iron oxide nanoparticles [0053], lists polyaminoacids as alternatives for dextran or chitosan [0054], and specifically identifies polyhistidine [0053]. The disclosed use of the nanoparticles for targeted hyperthermia treatment by Dabre [0002] which is the primary use taught by Ivkov (title, [0002], [0059-61]) suggests that one of ordinary skill in the art would expect the substitution of dextran or chitosan with polyhistidine to be successful. Polyhistidine is by definition a polymer (more than 3 residues) of histidine residues, thereby meeting the claimed limitations on stabilize molecular identities and property, including hydrophilicity.  It further would have been obvious for one of ordinary skill in the art to add any of the polysaccharides to the stabiliser in view of Ivkov’s teaching of adding such material in addition/combination [0054], thereby meeting the claimed alternative of at least one sugar residue bound to a hydrophilic polymer.
Regarding claim 28, Ivkov further teaches inorganic phosphates and hard particles (ceramics) in addition to the surfactant coating materials [0055]. Given the uses disclosed by Ivkov, it would have been obvious for one of ordinary skill in the art to further add a hard 
Regarding claim 29, Dabre discloses that the solutions are prepared in demineralized water [0054-55]. Dabre further discloses degassing the solution for the purposes of removing oxygen [0032] thereby meeting the claimed limitation on degassed water. 
Regarding claim 30 Dabre discloses incubating (tempering) the mixture in order to complete precipitation of the nanoparticles [0041], and Dabre teaches tempering in a temperature controlled residence loop (dwell loop) [0042]. Dabre discloses the incubating period is one minute to one day [0044], which lies entirely within the claimed range of one second to 24 hours (1 day).
Regarding claim 31, Dabre discloses modifying the surface of the nanoparticles with inorganic oxides or organic polymers [0046].
Regarding claim 32, Dabre discloses that the concentration of at least one metal salt is  0.01 mmol / l and 5 mol / l (0.01 mM to 5 M) [0030], this concentration overlaps the claimed range. Dabre further discloses that the basic solution has a pH of preferably between 9 and 13 [0035], which for an aqueous solution gives an OH- concentration  of 0.01 mM to 0.1 M which overlaps the claimed range of OH- concentration. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claim 33 Dabre discloses examples for which there are 462 mmol of Fe(II)sulfate heptahydrate (and therefore 462 mmol of Fe2+ ions in solution) per 346 mmol of oxidant [0058], 447 mmol of Fe(II)sulfate heptahydrate (and therefore 447 mmol of Fe2+ ions in solution) per 239 mmol of oxidant [0060],  422 mmol of Fe(II)sulfate heptahydrate (and therefore 422 mmol of Fe2+ ions in solution) per 129 mmol of oxidant [0062]. As these components are mixed, these amount calculate ratios of NO3- to Fe2+ of 1:1.34 and 1:3.27 respectively. 

Regarding claim 35 Dabre discloses that a nitrate salt such as potassium nitrate, sodium nitrate or ammonium nitrate is the oxidizing agent [0018]. 
Regarding claim 36 Dabre discloses that the preferred Fe(II) salts are Fe(II) halides and Fe(II) sulfate [0018]. 
Regarding claim 37, Dabre discloses subjecting the nanoparticles to a purification step after synthesis [0045].

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Ivkov (US 20150320862) as applied to claim 20 above, and further in view of IMM (Institut für Mikrotechnik Mainz GmbH, “The Catalogue, process technology of tomorrow made by imm; /06” (2006)).
Girod discloses that the micromixer is a caterpillar-type mixer (R600) purchased from the Institut für Mikrotechnik Mainz, Germany (page 163 Methods and Materials, Experimental setup) which is a split-and-recombine micro-mixer, but Girod does not teach that the micromixer has a straight exit without tapering fluid flow. IMM is a catalog published by the Institut für Mikrotechnik Mainz which shows that the R600 split-and-recombine micromixer has a straight exit (page 42 technical data table). IMM teaches that micromixers with straight exits are suitable for mixing in which precipitation occurs during reaction and adapting geometry of exit to prevent eddy formation in such mixtures (page42). In incorporating the mixer taught by Girod, it would have been obvious to one of ordinary skill in the art to use the type of mixer taught by Girod, which IMM teaches as a split-and –recombine micromixer with a straight exit. A channel flow .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Ivkov (US 20150320862) as applied to claim 20 above, and further in view of Carpenter (US 9773594).
Dabre does not disclose any of the surface modifiers of claim 28.
Carpenter teaches a method for making non-rare-earth magnetic nanoparticles (column 1 lines 13-16) and nanoparticles in one embodiment comprise iron oxide (column 9 lines 21-29). Carpenter teaches modifying the surface of the nanoparticles with a polyvinylpyrrolidone modifier (column 19 lines 18-22). Carpenter specifically teaches that polyvinyl alcohol may be sued to perform the same function as the polyvinylpyrrolidone for the surface of nanoparticles (column 9 lines 30-34).
Both Dabre and Carpenter teach forming magnetic nanoparticles comprising iron oxide. Dabre discloses polyvinyl alcohol as a modification for the nanoparticle surface [0046].
It would have been obvious to one of ordinary skill in the art to substitute the surface modification of the polyvinyl alcohol disclosed by Dabre with the polyvinylpyrrolidone taught by Carpenter. Carpenter teaches polyvinylpyrrolidone for performing the same functions as polyvinyl alcohol and therefore teaches that polyvinylpyrrolidone is recognized as an equivalent for modifying the surfaces of magnetic nanoparticles.

Response to Arguments
Examiner notes that the presently entered amendment is successful in overcoming rejections over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature 

Allowable Subject Matter
Claim 27 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dabre (DE102008015365A1) which is the closest prior art reference to the claimed method as a whole does not disclose or suggest a stabiliser which comprises a glycosidic flavonoid crosslinked covalently with a hydrophilic polymer. None of the prior art references of record teach a hydrophilic stabilizer for iron oxide nanoparticles comprising a glycosidic flavonoid crosslinked covalently with a hydrophilic polymer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090309597 discloses polyhistidine as a coating material for iron oxide nanoparticles and discloses sugar based coating materials including polysaccharides and dextran.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P. O'KEEFE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736